1

2

3
                                                                          JS-6
4

5

6

7

8                                     UNITED STATES DISTRICT COURT

9                                CENTRAL DISTRICT OF CALIFORNIA

10

11   IN SUN KIL,                                )   Case No. CV 19-1620 FMO (GJSx)
                                                )
12                       Plaintiff,             )
                                                )
13                 v.                           )   JUDGMENT
                                                )
14   ROSS DRESS FOR LESS, INC., et al.,         )
                                                )
15                                              )
                                                )
16                       Defendants.            )
                                                )
17

18         IT IS ADJUDGED THAT the above-captioned action is dismissed without prejudice.

19   Dated this 5th day of July, 2019.

20

21                                                                    /s/
                                                               Fernando M. Olguin
22                                                          United States District Judge

23

24

25

26

27

28
